Exhibit 99.1 EARTH911, INC. FINANCIAL STATEMENTS For The Years Ended December 31, 2011 and 2010 1 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of Earth911, Inc. Phoenix, Arizona We have audited the accompanying balance sheets of Earth911, Inc. as of December 31, 2011 and 2010 and the related statements of operations, changes in stockholders’ and members’ deficit, and cash flows for the years then ended.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our report dated August 8, 2011, we expressed an opinion that the 2010 financial statements fairly presented the financial position, results of operations, and cash flows in conformity with accounting principles generally accepted in the United States of America.As described in Note 14 to the financial statements, the Company has restated its 2010 financial statements to reflect the addition of a substantive conversion option granted on related party debt outstanding as of October 1, 2010. The conversion option price was less than the fair value of the stock on the date of grant.As such, the modification has been accounted for as an extinguishment of debt.Additionally, this modification has resulted in the proceeds from a private placement of the Company’s common stock that commenced in 2010 to be reclassified to mezzanine financing. In our opinion, the financial statements referred to in the first paragraph present fairly, in all material respects, the financial position of Earth911, Inc. as of December 31, 2011 and 2010, and the results of its operations, changes in stockholders’ and members’ deficit, and its cash flows for the years then ended, in conformity with accounting principles generally accepted in the United States of America. Certified Public Accountants Phoenix, Arizona July 19, 2012 2 EARTH911, INC. BALANCE SHEETS DECEMBER 31, 2 ASSETS Restated (Note 14) Current Assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance of nil and $31,850 Subscription receivable - Prepaid expenses Deferred tax asset - current Total Current Assets Property and equipment, net Trademarks Ownership interest in Quest Recycling Services, LLC Deferred tax asset - non-current Prepaid income taxes - Security deposits - Total Assets $ $ LIABILITIES, MEZZANINE FINANCING AND STOCKHOLDERS' DEFICIT Current Liabilities Accounts payable $ $ Accrued liabilities Deferred revenue Long term debt and capital lease obligations - current portion Income taxes payable - Total Current Liabilities Long term debt and capital lease obligations - net of current portion Long term convertible debt - related parties Total Liabilities Commitments and Contingencies - - Mezzanine financing (497,450 and 318,879 common shares as of December 31, 2011 and 2010, respectively) Stockholders' Deficit Preferred stock, $.0001 par value, 20,000,000 shares authorized,no shares issued or outstanding as of December 31, 2011 and 2010 - - Common stock, $.0001 par value, 100,000,000 shares authorized, 33,920,140 and 33,920,140 shares issued and outstanding at December 31, 2011 and 2010 Additional paid-in capital Accumulated deficit ) ) Total Stockholders' Deficit ) ) Total Liabilities, Mezzanine Financing and Stockholders’ Deficit $ $ The Accompanying Notes are an Integral Part of the Financial Statements 3 EARTH911, INC. STATEMENTS OF OPERATIONS FOR THE YEARS ENDED DECEMBER 31, 2 Restated (Note 14) Revenues $ $ Costs and expenses: Employee compensation and related expenses (inclusive of stock-based compensation) Professional fees Occupancy expenses Communications and internet General, administrative, sales and marketing Total costs and expenses Loss from operations ) ) Other income (expense): Interest income - Interest expense ) ) Debt extinguishment charge - related parties - ) Distribution fee - Quest Recycling Services, LLC ) - Loss before taxes and equity income ) ) Equity method income of Quest Recycling Services, LLC Loss before taxes ) ) Income tax expense (benefit) ) Net loss $ ) $ ) Proforma Net loss as above $ ) $ ) Proforma income tax expense - ) Proforma net loss $ ) $ ) The Accompanying Notes are an Integral Part of the Financial Statements 4 EARTH911, INC. STATEMENTS OF CHANGES IN STOCKHOLDERS' AND MEMBERS' EQUITY (DEFICIT) FOR THE YEARS ENDED DECEMBER 31, 2(RESTATED) Additional Total Members' Equity Common Stock Paid-in Accumulated Equity Equity Subscription Shares Amount Capital Deficit (Deficit) Balance, December 31, 2009 $ $ ) - $
